DoNLON, Judge:
At the term of court in San Juan, P.R., on-February 5, 1964, counsel stipulated, in open court, that the merchandise covered by the entry in this appeal for reappraisement was entered after February 27, 1958, and was on the final list published by the Secretary of the Treasury, T.D. 54521, under section 6(a) of the Customs Simplification Act of 1956, 70 Stat. 943, T.D. 54165. The case was submitted on a further stipulation of record as follows:
Mb. Spectoe: * * *.
It is agreed by and between the attorneys for both sides that this merchandise is freely offered for sale in the foreign country from which exported, in the principal markets therein, in the ordinary course of trade, in the usual wholesale *487■Quantities; that at or about the time of exportation the price at. which such merchandise was sold for home consumption was at the invoice unit values less 20 per cent, less 38 per cent, less 5 per cent, plus packing; that the export value for the said merchandise as defined in Section 402(d) of the Tariff Act of 1930 ■ was no higher or equal to that price.
* ■ » * * *• * *
"Mb. Diaz-Lamotjtte : * * *. We agree with Mr. Spector on the stipulation, ••and we therefore request that the case be closed.
: Accepting these stipulations as an agreed statement of facts, I find •and hold that foreign value, as defined in section 402a (c) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, ■supra, is the proper basis for determination of the value of the automobile parts, described on the invoice of the entry in this appeal for reappraisement, and that such values are the invoice unit values, less '20 percent, less 38 percent, less 5 percent, plus packing, as shown on the invoice which is included in the official papers filed with the court fin this suit.
Judgment will be entered accordingly.